DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered. 

Claim Status

Claims 1-4, 7-9 are pending, with claims 1and 9 being independent.
Claims 1-4, 7-9 have been amended. 
Claims 1-4, 7-9 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims and the prior art Shimomura et al. (US 20170077177 A1) have been considered but are moot because the element mapping in the current rejection is different than the same in the previous rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 20170077177 A1) of record in view of SHIROTORI et al. (US 20170076769 A1).

Regarding independent claim 1, Shimomura et al. teach “A magnetic storage element (fig. 1, 22A-22B; ¶ 0045, ¶¶ 0128-0129), comprising:
a spin orbit layer (10) that extends in a specific direction;
a writing line (32b) electrically coupled to the spin orbit layer (10), wherein the writing line (32b) is configured to allow current to flow in the specific direction of the spin orbit layer;
a tunnel junction element including:
……
a first storage layer (22a) ……;
a second non-magnetic layer (22b) in direct contact with the first storage layer (22a);
a second storage layer (22c);
an insulator layer (24); and 
a magnetization fixed layer (26), 
wherein the second storage layer (22), the insulator layer (24) and the magnetization fixed layer (26) are stacked in order on the second non-magnetic layer (22b); 
wherein ….. the second non-magnetic layer (22b) has a film thickness one of less than or equal to 2 nm (0.1~1 nm)”.

But Shimomura et al. are silent upon the provision of wherein 
	“a first non-magnetic layer in direct contact with the spin orbit layer;
a (the) first storage layer in direct contact with the first non-magnetic layer
…….
wherein .. the first non-magnetic layer …has a film thickness one of less than or equal to 2 nm”.

However, SHIROTORI et al. teach a similar magnetic memory device (fig. 1-2, 15; ¶¶ 0023-0029), wherein 
“a first non-magnetic layer (14) in direct contact with the spin orbit layer (12);
a (the) first storage layer (22) in direct contact with the first non-magnetic layer (14)
…….
wherein .. the first non-magnetic layer (14) …has a film thickness one of less than or equal to 2 nm (fig. 2)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Shimomura et al. and SHIROTORI et al. to include a non-magnetic layer according to the teachings of SHIROTORI et al. with a motivation to efficiently apply spin torque to the first magnetic layer. See SHIROTORI et al., ¶ 0028. 

Regarding claim 2, Shimomura et al. and SHIROTORI et al. further disclose wherein the second non-magnetic layer (22b, Shimomura et al.) is between the first storage layer (22a) and the second storage layer (22c).

Regarding claim 3, Shimomura et al. and SHIROTORI et al. further disclose, wherein the first storage layer (22a, Shimomura et al., fig. 22A) and the second storage layer (22c) are magnetically coupled to each other through the second non-magnetic layer (22b).

Regarding claim 4, Shimomura et al. and SHIROTORI et al. further disclose the magnetic storage element according to claim 2, wherein the second non-magnetic layer (22b, , Shimomura et al., fig. 22A) is further below the second storage layer (22c).

Regarding claim 7, Shimomura et al. and SHIROTORI et al. further disclose the first storage layer includes a magnetic material having a composition in which a plurality of elements is combined, and the plurality of elements being selected from the group consisting of Co, Fe, B, Al, Si, Mn, Ga, Ge, Ni, Cr, and V (Shimomura et al., ¶ 0144).

Regarding claim 8, Shimomura et al. and SHIROTORI et al. further disclose wherein the first non-magnetic layer (14, SHIROTORI et al., fig. 1) comprises a single layer film or a laminated film including at least one non-magnetic materials selected from the group consisting of Ru, Mo, Nb, HfB, Ta, W, Cr, MgO, AlOx, MgS, and MgCaS2 (¶ 0042).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 20170077177 A1) of record in view of Nagase et al. (US 20090079018 A1) of record and SHIROTORI et al. (US 20170076769 A1).

Regarding independent claim 9, Shimomura et al. teach “An electronic apparatus, comprising:
a storage that uses a magnetic storage element (¶ 003, ¶ 0042); and
…………….
wherein the magnetic storage element includes:
a spin orbit layer (10) that extends in a specific direction;
a writing line (32b) electrically coupled to the spin orbit layer (10), wherein the writing line (32b) is configured to allow current to flow in the specific direction of the spin orbit layer;
a tunnel junction element including:
……
a first storage layer (22a) ……;
a second non-magnetic layer (22b) in direct contact with the first storage layer (22a);
a second storage layer (22c);
an insulator layer (24); and 
a magnetization fixed layer (26), 
wherein the second storage layer (22), the insulator layer (24) and the magnetization fixed layer (26) are stacked in order on the second non-magnetic layer (22b); 
wherein ….. the second non-magnetic layer (22b) has a film thickness one of less than or equal to 2 nm (0.1~1 nm)”.

But Shimomura et al. are silent upon the provision of wherein the magnetic storage element further comprising:
“an arithmetic processor configured to process information based on information stored in the storage,” 
……………
“a first non-magnetic layer in direct contact with the spin orbit layer;
a (the) first storage layer in direct contact with the first non-magnetic layer
…….
wherein .. the first non-magnetic layer …has a film thickness one of less than or equal to 2 nm”.

However, Nagase et al. teach a similar magnetic storage element, wherein 
“an arithmetic processor configured to process information based on information stored in the storage (¶ 0190-¶ 0195),” 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Shimomura et al. and Nagase et al. to use the instant device with an arithmetic processor according to the teachings of Nagase et al. as this is common and conventional.

But Shimomura et al. are silent upon the provision of wherein the magnetic storage element further comprising:
……………
“a first non-magnetic layer in direct contact with the spin orbit layer;
a (the) first storage layer in direct contact with the first non-magnetic layer
…….
wherein .. the first non-magnetic layer …has a film thickness one of less than or equal to 2 nm”.

However, SHIROTORI et al. teach a similar magnetic memory device (fig. 1-2, 15; ¶¶ 0023-0029), wherein 
“a first non-magnetic layer (14) in direct contact with the spin orbit layer (12);
a (the) first storage layer (22) in direct contact with the first non-magnetic layer (14)
…….
wherein .. the first non-magnetic layer (14) …has a film thickness one of less than or equal to 2 nm (fig. 2)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Shimomura et al., Nagase et al. and SHIROTORI et al. to include a non-magnetic layer according to the teachings of SHIROTORI et al. with a motivation to efficiently apply spin torque to the first magnetic layer. See SHIROTORI et al., ¶ 0028. 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817